Title: Thomas Jefferson to Caesar A. Rodney, 10 February 1810
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            My dear Sir
             
                     Monticello 
                     Feb. 10. 1810.
          
          I have to thank you for your favor of the 31st ult. which is just now recieved. it has been peculiarly unfortunate for us personally, that the portion in the history of mankind, at which we were called to take a share in the direction of their affairs, was such an one as that history has never before presented. at any other period, the even-handed justice we have observed towards all nations, the efforts we have made to merit their esteem by every act which candour or liberality could exercise, would have preserved our peace and secured the unqualified 
                  approbation & confidence of all other nations in our faith & probity. but the hurricane which is now blasting the world, physical & moral, has prostrated all the mounds of reason as well as right. all those calculations which, at any other period, would have been deemed honorable, of the existence of a moral sense in man, individually or associated, of the connection which the laws of nature had established between his duties & his interests, of a regard for honest fame & the esteem of our fellow men, have been a matter of reproach on us, as evidences of imbecility. as if it could be a folly for an honest man to suppose that others could be honest also, when it is their interest to be so. 
                  and when is this state of things to end? the death of Bonaparte would, to be sure, remove the first & chiefest apostle of the desolation of men & morals, & might withdraw the scourge of the land.
			 but
			 what is to restore order & safety on
			 the ocean? the death of George III? not at all. he is only stupid; & his ministers, however weak & profligate in morals, are ephemeral. but his nation is permanent, & it is that which is the tyrant of the ocean.
			 the principle that force is right is become the principle of the nation itself. they would not permit an honest minister, were accident to bring such an one into power, to relax their system of
			 lawless piracy. these were the difficulties when I was with you. I
			 know they are not lessened, and I pity you. it is a blessing however that our people are reasonable, that they are kept so well
			 informed of the state of things as to judge for themselves, to see the true sources of their difficulties, and to maintain their confidence undiminished in the wisdom & integrity of their
			 functionaries. macte virtute therefore. continue to go straight forward, pursuing always that which is right as the only clue which can lead us out of the labyrinth. let nothing be spared of either reason or passion, to
			 preserve the public confidence entire, as the only rock of our safety. in times of peace, the people look most to their representatives: but in war, to the Executive solely. it is visible that
			 their
			 confidence is even now veering in that direction: that they are looking to the Executive to give the proper direction to their affairs, with a confidence as auspicious as it is well
			 founded.I
			 avail myself of this, the first occasion of writing to you, to express all the depth of my affection for you, the sense I entertain of your faithful cooperation in my late labours, and the debt I
			 owe
			 for the valuable aids I recieved from you. tho’ separated from my fellow laborers in place & pursuit, my affections are with you all, & I offer daily prayers that ye love one another, as I love you. God bless you.
          
            Th:
            Jefferson
        